 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED STOCK PURCHASE AGREEMENT


This Amendment No. 2 (this “Amendment”) to the Purchase Agreement (defined
below) is made and entered into as of the 17th day of July, 2009 by and between
InterAmerican Acquisition Group, Inc., Sing Kung Ltd., Cho Kwan and certain
other stockholders named therein.  Capitalized terms used but not defined herein
have the meanings assigned to them in the Purchase Agreement (as defined below).


WHEREAS, the parties to this Amendment entered into an Amended and Restated
Stock Purchase Agreement dated as of May 15, 2008 as amended by Amendment No. 1
thereto on November 28, 2008 (the “Purchase Agreement”).


WHEREAS, the parties hereto desire to amend the Purchase Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:


1.  
           Section 1.2(i) of the Purchase Agreement is hereby amended by
deleting such provision in its entirety and replacing in lieu thereof the
following:



 
“(i)
certificates representing 19,834,417 of CNC’s common shares, par value $0.0001
per share (“CNC Common Stock”), to be delivered to the Stockholders.”



2.  
 The first paragraph and following two tables contained in Section 1.3 of the
Purchase Agreement are hereby amended by deleting such paragraph and tables in
their entirety and replacing in lieu thereof the following:



“Earn-Out Agreement.  So long as the Net Income of CNC, on a consolidated basis,
achieves or exceeds the Threshold Net Income (as defined below) targets (as set
forth below) calculated for the period of January 1 to the succeeding
December 31, ending on December 31 in each of 2009, 2010, 2011, 2012 and 2013,
the Stockholders shall receive the number of shares of CNC Stock set forth below
with respect to such year (the “Incentive Shares”).  The payment of these
additional shares is in exchange for the Sing Kung Stock and is not contingent
upon the continued employment or other relationships of the Stockholders with
any entity.  If the respective target is achieved or exceeded, such additional
shares shall be issued 15 days following the issuance of the audit report for
CNC for such fiscal year.  The value of shares payable under this Section 1.1
shall also be available for indemnification pursuant to ARTICLE X.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Threshold Net Income Targets for 12 Months Ending
December 31
2009
December 31
2010
December 31
2011
December 31
2012
December 31
2013
$15,000,000
$19,500,000
$25,350,000
$32,955,000
$42,841,500
         



Shares Issuable Upon Achieving or Exceeding the Respective Threshold Net Income
Targets
 
December 31
2009
December 31
2010
December 31
2011
December 31
2012
December 31
2013
 
2,000,000
2,000,000
2,100,000
2,100,000
2,100,000



3.  
Section 1.4(i)b. and Section 1.4(ii) of the Purchase Agreement are hereby
deleted in their entirety.



4.  
Sub-paragraphs (ii) and (iii) of Section 5.2(a) are hereby amended by deleting
each such provision in its entirety and replacing in lieu thereof the following:



(ii)  
As of the Closing, the authorized capital stock of CNC will include 100,000,000
common shares and 25,000,000 shares of preferred stock, of which 100 common
shares will be issued and outstanding and held by IAG, and no shares of
preferred stock will be issued and outstanding.  As of the Closing, there will
be no options, warrants or rights (other than as contemplated by this Agreement,
including the options and warrants of IAG assumed by CNC in the IAG Merger) to
acquire any capital stock of CNC

 
(iii)  
Upon the merger of IAG with and into CNC, for the purpose of re-domestication
into the BVI, (i) the 7,055,850 outstanding shares of IAG common stock (after
giving effect to 55,850 management warrants to purchase IAG common stock for
$0.01 per share), will be converted into  6,250,000 CNC Class A Preferred Shares
and 1,305,850 CNC common shares, (ii) the 100 shares of CNC common stock to be
issued and outstanding as of the IAG Merger will be extinguished as a
contribution to capital, and (iii) there will be assumed the obligation to issue
CNC Class A Preferred shares upon exercise of the currently outstanding IAG
warrants having an exercise price of $5.00, provided that no more than 5,750,000
of such warrants remain outstanding at closing.

 
5.  
Section 6.21 is hereby deleted in its entirety.



6.  
Sub-paragraphs (d), (e) and (i) of Section 7.1 are hereby amended by deleting
each such provision in its entirety and replacing in lieu thereof the following:



 
(d)
except for issuance of the CNC Class A Preferred Shares as required pursuant to
the provisions of Section 5.2(a) and the exchange offer to Sing Kung Class A
Preferred Shareholders, or to reorganize for the purpose of redomestication or
upon exercise of options, not issue any shares of capital stock of IAG and CNC
(when established) or any other class of securities, whether debt (other than
debt incurred in the ordinary course of business and consistent with past
practice) or equity, of IAG and CNC (when established) or any options therefore
or any securities convertible into or exchangeable for capital stock of IAG and
CNC (when established) or enter into any agreements in respect of the ownership
or control of such capital stock;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e)
except for a dividend of up to $4.85 per share payable upon or shortly following
Closing (the “Closing Dividend”) to the shareholders of IAG who (x) do not
exercise their conversion rights, or (y) do not receive their pro rata portion
of the trust account (approximately $7.85 per share) as a result of a Permitted
Repurchase (as defined in Section 7.1(i) below), and subject to the provision
that the IAG founding shareholders holding 1,250,000 IAG common shares and
options to purchase an additional 55,850 IAG common shares shall have waived
their rights to such Closing Dividend, not declare any dividend or make any
distribution in cash, securities or otherwise on the outstanding shares of
capital stock of IAG and CNC  or directly or indirectly redeem, purchase or in
any other manner whatsoever advance, transfer (other than in payment for goods
received or services rendered in the ordinary course of business), or distribute
to any of their affiliates (other than to pay previously agreed administrative
fees as disclosed in IAG’s prospectus and to reimburse IAG’s officers and
directors for reasonable out-of-pocket expenses incurred in the ordinary course
of business) or otherwise withdraw cash or cash equivalents in any manner
inconsistent with established cash management practices, except to pay existing
indebtedness of IAG and CNC (when established);

 
        (i)  
except for share repurchases from IAG shareholders at or promptly following the
Closing (or other agreements and commitments having a similar economic purpose)
that are in furtherance of the objective of effecting the Closing (a “Permitted
Repurchase”), not to make any payments or commitments to make outside the
ordinary course of business; and



    7. A new Section 7.11 shall be added to the Purchase Agreement as follows:


7.11    Capital Structure Modifications.  Prior to the Closing, IAG shall take
such actions as required to reduce the number of warrants outstanding and make
such other changes as are necessary to ensure that the representations regarding
capital structure set forth in Section 5.2 (a) are true and correct as of the
Closing.


   8.  Section 8.8 is hereby deleted in its entirety.


9.  
A new Section 9.4(n) shall be added to the Purchase Agreement as follows:



“9.4(n)  Modifications to Sing Kung Class A Preferred Stock Terms.  The
Memorandum and Articles of Association of Sing Kung and the Investor Rights
Agreement between Sing Kung and the holders of Sing Kung’s Class A Preferred
Shares shall have been modified and such other actions take to ensure, to the
satisfaction of IAG, that the (i) redemption rights of the Sing Kung Class A
Preferred that are triggered by the passage of time are extinguished, (ii) the
automatic conversion of Sing Kung Class A Preferred Shares into Sing Kung Common
Shares is extinguished and (iii) that the transaction contemplated by this
Agreement is deemed a Qualifying Business Combination for all continuing
purposes affecting the Sing Kung Class A Preferred Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
10.  
The defined term “CC Adjustment Shares” contained in Section 12.1 of the
Purchase Agreement shall be deleted.



11.  
The defined term “Class A Preferred Share” shall be added to Section 12.1 of the
Purchase Agreement and it means one share of CNC Class A Cumulative Convertible
Preferred Stock of CNC having the rights and designations set forth in the term
sheet attached hereto as Amendment No. 2 – Exhibit 1 and in final form
satisfactory to IAG.”



12.   Section 13.13 is hereby amended by deleting such section in its entirety
and replacing in lieu thereof the following:


“13.13           Exchange Offer.  The Parties agree that the exchange offer of
IAG (through CNC) for the remaining common shares of Sing Kung shall be for
1,076,070 common shares of CNC and the exchange offer for the Sing Kung
preferred stock shall be for 5,371,548 Class A Preferred Shares of CNC.”


13.  
Except as expressly amended by this Amendment, the parties agree that all other
provisions of the Purchase Agreement remain unchanged and that the Purchase
Agreement remains in full force and effect.



14.  
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.





[SIGNATURE PAGE FOLLOWS]


 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to the Purchase
Agreement to be executed as of the dates written below.
 


Agreed and accepted by:
SING KUNG LTD on behalf of itself and STOCKHOLDERS





By: /s/ Gong Li
Name:  Gong Li
It’s: authorized signatory for all Stockholders
Date:  July 17, 2009




Agreed and accepted by:
INTERAMERICAN ACQUISITON GROUP INC.




By: /s/ William C. Morro
Name: William C. Morro
Its:   Chief Executive Officer
Date:  July 20, 2009
 
 

 

 
 

--------------------------------------------------------------------------------

 

Amendment No. 2 – Exhibit 1




 
 
Rights and Designations of CNC Cumulative Convertible Class A Preferred Stock
 (“Class A Preferred”)
 
Liquidation Preference
 
 
 
Liquidation Preference Value is the IAG Net Price plus the value of all accrued
and unpaid dividends.
 
 
Class A Preferred Dividends
 
 
Dividends on Class A Preferred shares will accrue quarterly and, if payment is
declared by the CNC Board of Directors, shall be paid in cash within 10 business
days following the end of each calendar quarter beginning December 31, 2009.
Dividends shall be cumulative, and any accrued but unpaid dividends shall add to
the liquidation preference value.
 
The annual dividend rate is initially established at 7 % of the Liquidation
Preference Value, with the adjustments in the rate indexed to changes in the
$US-RMB exchange rate in effect on the last U.S. business day of the
quarter.  Base exchange rate = RMB 6.8340/$1.00.  Other than adjustments to
reflect exchange rate changes, stock splits and reverse splits and similar
occurrences, the quarterly dividend will not change.
 
 
If cash dividends are not paid for any reason, whether or not such payment would
have been lawful, the unpaid dividend amount will accrue and be added to the
Liquidation Preference.
 
 
Conversion of CNC Preferred Shares
 
 
 
Holders of Class A Preferred Shares may convert some or all of such shares to
CNC common shares at any time by giving notice to the company.  The conversion
ratio will be one CNC common share for each Class A Preferred Share.  At the
time of conversion, any accrued but unpaid dividends outstanding on the
converted shares must be applied to purchase additional CNC common shares at the
then-current market price of CNC common shares, such price to be determined by
averaging the closing price of CNC common shares on the 10 trading days
preceding the date of conversion.
 
Conversion of the Class A Preferred Shares to common shares will be automatic
upon the earlier to occur of (i) the date on which the CNC common shares have
traded for 10 out of any 20 consecutive trading days at or above the IAG Net
Price plus $2.00 per share on average daily volume of 3% of the outstanding
common shares or (ii) following the delivery of US GAAP audited financial
statements demonstrating that the Company has achieved a net operating income of
$25,000,000 for any fiscal year beginning with fiscal year 2009.
 
The Class A Preferred Shares will be subject to customary anti-dilution
provisions, including adjustment of the conversion price for stock splits,
reverse splits and other such occurrences.  The Class A Preferred Shares will
also have the same protections from Dilutive Issuances (as defined in the Sing
Kung Memorandum and Articles of Association) as the Sing Kung Memorandum and
Articles of Association currently provide to Sing Kung’s  preferred
shareholders.
 



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
Redemption
 
 
The Class A Preferred Shares may be redeemed by the Company  (a “Company
Redemption”) for:
- The higher of the Liquidation Preference Value or value if converted in the
event that the Company undergoes a Fundamental Change, provided that the holders
of the Class A Preferred Shares are first notified of the Fundamental Change and
have not less than seven (7) days to convert their shares to common shares: or
- 1.2 times Liquidation Preference value at any time upon 60 days written
notice.
A Company Redemption of less than all of the Class A Preferred Shares shall
apply pro rata to all Class A Holders.
 
Holders of Class A Preferred Shares may demand redemption of some or all of
their Class A Preferred shares at the higher of Liquidation Preference Value or
value as-if-converted in the event that the Company undergoes a Fundamental
Change.  The holders of Class A Preferred shall also have the right to demand
redemption (in whole or in part) at any time after the 4th/ anniversary of the
consummation of the IAG transaction at Liquidation Preference Value, provided
that this 4-year redemption right shall be extinguished if CNC raises Qualifying
Equity Capital of $25 million or more prior to the redemption date..
 
Qualifying Equity Capital means the aggregate gross proceeds from (i) any
issuance of common or preferred stock issued after the closing date of the IAG
transaction that has a liquidation preference that is pari pasu or subordinate
to that of the Class A Preferred and does not incorporate redemption terms more
favorable to the holders than those of the Class A Preferred, plus (ii) the
Liquidation Preference Value of all Class A Preferred issued to the IAG public
shareholders that remains outstanding 30 days following the closing of the IAG
transaction.
 
A Fundamental Change means that the Company: has undergone a Change in Control;
is involved in a merger transaction that results in its common shares no longer
being publicly traded; it fails to maintain its U.S. securities registration as
a public company; files for bankruptcy, or is judged insolvent; initiates
liquidation proceedings; etc.
 
 
Registration
 
 
Class A Preferred Shares will be registered in conjunction with the consummation
of the IAG transaction, and the Company will register and maintain the
registration of both the Class A Preferred shares and underlying common shares
in the United States as long as any Class A Preferred remains outstanding.
 
 
Governance Rights
 
 
 
Class A Preferred Holders will have the right initially to appoint 4 of 7
members to the CNC board of directors.  The number of directors that may be
appointed by the Class A Preferred Holders shall be automatically reduced on
each anniversary of the consummation of the business combination with CNC (the
“Measurement Date”) as follows:
 
If on the Measurement Date the market value of the Class A Preferred Shares
expressed as a percentage of total equity market value of the Company is in the
ranges shown below, the number of directors that may be appointed by the Class A
shares shall be reduced to the number shown:
 
Threshold Percent:     ≥50%    49%-35%    34%-20%    19%- 10%
 
Directors
Appointed:      4               3                   2                  1
 
Once reduced, the number of directors that may be appointed by the Class A
Preferred Holders may not be increased.  If the market value percentage of Class
A Preferred Shares falls below 10% of the total equity market value on a
Measurement Date, or if all of the Class A Preferred Shares are converted or
redeemed, then the Class A Preferred Shares shall lose the right to appoint any
members of the board of directors.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
Other Protective Provisions
 
 
The Class A Preferred shall have the right to vote with the common shares on an
as-if-converted basis on all matters on which the common shareholders are
entitled to vote.
 
The Company shall pay no dividends on common shares or preferred shares junior
in priority to the Class A Preferred as long as 2 million or more Class A
Preferred Shares remain outstanding.
 
No equity securities may be issued that have a liquidation preference that is
senior to that of the Class A Preferred.
 
The dividend rate will be adjusted to offset the effect of any stock splits,
reverse splits or similar occurrences.
 
No changes in the rights of the Class A Preferred (that are adverse to the
interests of Class A Preferred Holders) may be made without the affirmative vote
of a majority of outstanding Class A Preferred Shares.
 



 
 
 
 

 